         Case 1:18-cv-01691-JPO Document 42 Filed 09/19/19 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT WILLIAMS,
                               Plaintiff,
                                                                  18-CV-1691 (JPO)
                     -v-
                                                               OPINION AND ORDER
 CLASSIC SECURITY and S.L. GREEN
 REALTY,
                        Defendants.


J. PAUL OETKEN, District Judge:

       Plaintiff Robert Williams initiated this employment-discrimination action against

Defendants Classic Security and S.L. Green Realty (“S.L. Green”) after they terminated him

from his employment in or around February 2016. Proceeding pro se, Williams alleges that he

was fired because of his age and his race, and he brings claims under Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e et seq.; 42 U.S.C. § 1981 (“Section 1981”); the Age

Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C. §§ 621–634; the New York

State Human Rights Law (“NYSHRL”), N.Y. Exec. Law § 290 et seq.; and the New York City

Human Rights Law (“NYCHRL”), N.Y.C. Admin. Code § 8-101 et seq. Defendant Classic

Security now moves to dismiss Williams’s operative Amended Complaint. (Dkt. No. 26.) For

the reasons that follow, the motion is granted.

I.     Background

       The following facts, which are presumed true for purposes of this motion, are drawn from

Williams’s Amended Complaint. (Dkt. No. 7 (“AC”).)




                                                  1
           Case 1:18-cv-01691-JPO Document 42 Filed 09/19/19 Page 2 of 15



       Plaintiff Robert Williams is an African American male who is over 40 years of age and

who resides in the Bronx. (AC ¶¶ 3, 8. 1) Williams was formerly employed as a “Security

Officer” by Defendants Classic Security and S.L. Green at two of S.L. Green’s Manhattan

locations. (AC ¶¶ 8–10.) Williams began working for Defendants on or around January 2, 2016.

(AC ¶ 10.)

       “The series of unlawful conduct” giving rise to Williams’s claims began approximately

three weeks into his employment with Defendants, when Williams went to pick up his weekly

paycheck. (AC ¶ 22.) Upon attempting to do so, Williams learned that his paycheck for the

prior week’s work had not yet been printed. (AC ¶ 23.) Williams was displeased upon learning

this, and he sought permission to speak with someone in the pay department to express his

concerns. (AC ¶¶ 24–25.) The “Scheduling Supervisor” Williams ultimately spoke to —

identified in the Amended Complaint as “Jerimiah” — informed Williams that his paycheck

would be available for retrieval the following day. (AC ¶ 25.) Williams returned to retrieve his

paycheck promptly the next morning, at 8:00 a.m., which is “the time allowed for employees [of

Defendants] to pick up their checks.” (AC ¶ 26.) Williams then learned for the first time that his

check would in fact not be available until later that same day, at 3:00 p.m. (AC ¶¶ 26–27.)

Williams asked his employers to explain why he could not have been advised the prior day that

his check would not be available until 3:00 p.m. (AC ¶ 27.) Williams alleges that Defendant

Classic Security treated him unprofessionally throughout their ensuing conversation about this

delay. (AC ¶ 28.) Upon retrieving his check later that day, sometime between 3:00 p.m. and


       1
         Williams’s Amended Complaint begins with paragraph numbers 1 through 11 under the
“Nature of Action(s)” heading (see AC at 1–3), and then restarts with paragraph number 1 under
the “Jurisdiction and Venue” heading (see AC at 3). Unless indicated otherwise, the paragraph
numbers of the Amended Complaint cited herein refer to the numbered paragraphs that begin on
page 3 of the Amended Complaint under the “Jurisdiction and Venue” heading.


                                                2
         Case 1:18-cv-01691-JPO Document 42 Filed 09/19/19 Page 3 of 15



5:00 p.m., Williams again spoke with Jerimiah about this delay, and Williams explained to

Jerimiah that this was “wrong and if this ever happen[ed] again, [Williams would] . . . make a

complaint with the Department of Labor.” (AC ¶ 31.) Williams alleges that this warning to

Jerimiah, namely that Williams was prepared to pursue legal action in furtherance of his right to

timely payment, was a protected activity. (AC ¶ 35.) Williams also alleges that following this

series of events, Defendants began subjecting him to race, age, and retaliatory discrimination.

(AC ¶ 40.)

       The other incident giving rise to Williams’s claims — and the incident that ultimately

led to Williams’s firing — involved a shift change that occurred in mid-February 2016. (See AC

¶ 45.) Williams generally worked the midnight to 8:00 a.m. overnight shift for Defendants, from

Monday through Friday. (AC ¶ 43.) Typically, Defendants’ Security Officers would be relieved

from their shifts approximately fifteen minutes prior to their shift’s end time, i.e., at 7:45 a.m. for

the overnight shift. (AC ¶ 44.) However, toward the end of Williams’s overnight February 15,

2016, shift, at around 7:30 a.m., Williams realized that his relief would not be arriving on time.

(AC ¶ 54.) Williams, dissatisfied with being forced to work late and aware that he was expected

to work a double shift later that same day, instead resolved to clock out early, at around 7:30 a.m.

or 7:35 a.m. (AC ¶ 54.) After Williams had changed into his civilian clothes and as he

attempted to exit the S.L. Green building, a Fire Safety Director at the scene restricted

Williams’s ability to leave, noting that Williams’s relief had not yet arrived. (AC ¶¶ 55–56.)

Williams alleges that this Fire Safety Director then threatened to write Williams up for leaving

early, despite this Fire Safety Director’s lack of authority to so discipline Williams. (AC ¶¶ 57–

58.) The Fire Safety Director eventually did file a complaint with Classic Security regarding

Williams’s early departure from his shift, and, according to Williams, Classic Security gave the




                                                   3
          Case 1:18-cv-01691-JPO Document 42 Filed 09/19/19 Page 4 of 15



complaint undue credence due to Williams’s relative lack of seniority with the firm. (AC ¶¶ 61–

62.) Williams also alleges that “other similarly employees [sic] of other races, gender, and under

the age of 40 are not reprimanded when its [sic] time for them to go home[, w]hether one has a

relief or not.” (AC ¶ 60.)

        Despite this incident, Williams dutifully performed his previously scheduled double shift

the next afternoon and morning. (AC ¶ 65.) However, following the end of this double shift,

Williams’s direct supervisor told Williams that Jerimiah had taken Williams off of the shift

schedule. (AC ¶ 66.) According to Williams, Jerimiah acted outside of the scope of his

authority with Classic Security when he removed Williams from his shifts. (AC ¶ 68–70.)

Williams was sometime soon thereafter terminated from his employment with Defendants, and

Williams contends that he has yet to receive a non-pretextual basis for his termination. (AC

¶¶ 76, 79.) Instead, Williams alleges that the basis for his termination was “unlawful

discrimination and retaliation.” (AC ¶¶ 77, 79.)

        Williams initiated this lawsuit on February 23, 2018, by filing a complaint naming

Classic Security and S.L. Green as defendants. (Dkt. No. 2.) Williams amended his complaint

on August 3, 2018. (Dkt. No. 7.) After Classic Security was served with the operative Amended

Complaint on September 11, 2018 (Dkt. No. 18), Classic Security filed a motion to dismiss the

Amended Complaint (Dkt. No. 26). That motion is now fully briefed (Dkt. Nos. 27, 38–39) and

is ripe for resolution.

II.     Legal Standards

        To survive a motion to dismiss for failure to state a claim, a pleading “must contain

sufficient factual matter . . . to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

A claim is facially plausible when a plaintiff pleads facts that would allow “the reasonable


                                                    4
         Case 1:18-cv-01691-JPO Document 42 Filed 09/19/19 Page 5 of 15



inference that the defendant is liable for the misconduct alleged.” Id. at 678. “The Court must

accept as true all well-pleaded factual allegations in the complaint, and draw [ ] all inferences in

the plaintiff’s favor.” Goonan v. Fed. Reserve Bank of New York, 916 F. Supp. 2d 470, 478

(S.D.N.Y. 2013) (alteration in original) (internal quotation marks omitted).

       “It is well established that the submissions of a pro se litigant must be construed liberally

and interpreted ‘to raise the strongest arguments that they suggest.’” Triestman v. Fed. Bureau

of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (per curiam) (quoting Pabon v. Wright, 459 F.3d

241, 248 (2d Cir. 2006)). This duty is especially pressing “when the pro se plaintiff alleges that

her civil rights have been violated,” Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d

Cir. 2008), because the purpose of affording liberal construction to pro se filings is

fundamentally to protect “pro se litigants from inadvertent forfeiture of important rights because

of their lack of legal training,” Triestman, 470 F.3d at 475 (internal quotation marks omitted).

That said, “even pro se plaintiffs asserting civil right claims cannot withstand a motion to dismiss

unless their pleadings contain factual allegations sufficient to raise a right to relief above the

speculative level.” Jackson v. N.Y.S. Dep’t of Labor, 709 F. Supp. 2d 218, 224 (S.D.N.Y. 2010)

(quoting Twombly, 550 U.S. at 555) (internal quotation marks omitted). This is because “pro se

status does not exempt a party from compliance with relevant rules of procedural and substantive

law.” Triestman, 470 F.3d at 477 (quotation marks and citation omitted).

III.   Discussion

       A.      Federal Claims

       Williams brings claims against Defendants pursuant to Title VII, the ADEA, and Section

1981. (AC ¶¶ 84–112.) All of Williams’s federal employment-discrimination claims are subject

to the burden-shifting framework set out in McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973). See id. at 802 (addressing Title VII claims); DiGirolamo v. MetLife Grp., Inc., 494 F.


                                                   5
           Case 1:18-cv-01691-JPO Document 42 Filed 09/19/19 Page 6 of 15



App’x 120, 122 (2d Cir. 2012) (summary order) (applying the standard to ADEA claims);

Vivenzio v. City of Syracuse, 611 F.3d 98, 106 (2d Cir. 2010) (applying the standard to Section

1981 claims). Under this framework, “the plaintiff bears the initial burden of establishing a

prima facie case of discrimination.” 2 Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 106 (2d

Cir. 2010). Once a plaintiff has successfully carried this burden, “the burden shifts to the

defendant to articulate ‘some legitimate, nondiscriminatory reason’ for [the challenged

employment] action.” Id. (quoting McDonnell Douglas, 411 U.S. at 802). If the defendant is

able to do so, then “the plaintiff can no longer rely on the prima facie case, but may still prevail

if she can show that the employer’s [action] was in fact the result of discrimination.” Id.

       With respect to the interplay between the McDonnell Douglas framework and the

Twombly/Iqbal plausibility standard governing Rule 12(b)(6) motions, the Second Circuit has

explained that “Iqbal’s requirement applies to Title VII complaints of employment

discrimination, but does not affect the benefit to plaintiffs pronounced in the McDonnell Douglas

quartet.” Littlejohn v. City of New York, 795 F.3d 297, 311 (2d Cir. 2015). This means that just

as “the McDonnell Douglas temporary presumption reduces the facts a plaintiff would need to

show to defeat a motion for summary judgment” at the first stage of the framework, so too does

the “presumption . . . reduce[] the facts needed to be pleaded under Iqbal.” Id. In other words,


       2
          Establishing such a prima facie case in the Title VII context requires the plaintiff to
make a showing that she (1) belongs to a protected class; (2) was qualified for the job at issue;
(3) suffered adverse employment action; and (4) there is minimal support for the proposition that
the adverse action was motivated by discriminatory intent. Littlejohn v. City of New York, 795
F.3d 297, 311 (2d Cir. 2015). A similar showing is required in the ADEA context, see Carlton v.
Mystic Transp., Inc., 202 F.3d 129, 134 (2d Cir. 2000), except that the Supreme Court has held
that “a plaintiff bringing a disparate-treatment claim pursuant to the ADEA must prove, by a
preponderance of the evidence, that age was the ‘but-for’ cause of the challenged adverse
employment action,” rather than merely a motivating or contributing factor for that action, in
order for the burden to “shift to the employer to show that it would have taken the action
regardless of age.” Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 180 (2009).


                                                  6
         Case 1:18-cv-01691-JPO Document 42 Filed 09/19/19 Page 7 of 15



to survive a Rule 12(b)(6) motion in the Title VII context, the facts “alleged in the complaint

need not give plausible support to the ultimate question of whether the adverse employment

action was attributable to discrimination,” but instead “need only give plausible support to a

minimal inference of discriminatory motivation.” Id. The Second Circuit’s “decision in

Littlejohn makes clear that a plaintiff is not required to plead a prima facie case under

McDonnell Douglas, at least as the test was originally formulated, to defeat a motion to dismiss.

Rather, . . . a plaintiff ‘need only give plausible support to a minimal inference of discriminatory

motivation.’” Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 84 (2d Cir. 2015) (quoting

Littlejohn, 795 F.3d at 311). This pleading standard is also applied to claims brought under

Section 1981 and the ADEA. See, e.g., id.; Khanna v. MUFG Union Bank, N.A., No. 18 Civ.

3031, 2019 WL 1428435, at *4 (S.D.N.Y. Mar. 29, 2019), appeal filed, No. 19-893 (2d Cir. Apr.

8, 2019); Martin v. City Univ. of N.Y., No. 17 Civ. 6791, 2018 WL 6510805, at *7 (S.D.N.Y.

Dec. 11, 2018).

       With these principles in mind, the Court turns to an examination of the sufficiency of

Williams’s pleading with respect to each federal claim his complaint can fairly be construed to

have alleged.

                1.     Race Discrimination

       Williams pleads racial discrimination in employment under two separate federal statutes:

Title VII and Section 1981. Title VII prohibits employers from “discriminat[ing] against any

individual with respect to his compensation, terms, conditions, or privileges of employment,

because of such individual’s race, color, religion, sex, or national origin.” 42 U.S.C.

§ 2000e-2(a)(1). Section 1981 guarantees to all persons within the United States “the full and

equal benefit of all laws and proceedings for the security of persons and property as is enjoyed

by white citizens.” 42 U.S.C. § 1981(a). At the pleading stage “in an employment


                                                 7
         Case 1:18-cv-01691-JPO Document 42 Filed 09/19/19 Page 8 of 15



discrimination case, a plaintiff must plausibly allege that (1) the employer took adverse action

against him and (2) his race, color, religion, sex, or national origin was a motivating factor in the

employment decision.” Vega, 801 F.3d at 86. This pleading standard governs Williams’s

race-based discrimination claims under both Title VII and Section 1981. See, e.g., Johnson v.

Andy Frain Servs. Inc., 638 F. App’x 68, 70 (2d Cir. 2016) (summary order); Khanna, 2019 WL

1428435, at *4.

       Williams’s Section 1981 and Title VII claims fail at the second step of this test, because

the Amended Complaint does not include facts sufficient to support the inference that racial

discrimination was a motivating factor behind Williams’s termination. While Williams in his

complaint recites the pleading standards for race discrimination (AC at 3, ¶¶ 7–9), he pleads no

facts sufficient to support the inference that his termination “occurred under the circumstances

giving rise to an inference of discrimination” (AC at 3, ¶ 9). Indeed, throughout his Amended

Complaint, Williams repetitively pleads in a conclusory manner and without any supporting facts

that he “was subject to adverse actions by Classic [Security] and [S.L. Green] under race . . .

[discrimination]” (AC ¶ 40) and that “other similarly [situated] employees of other races . . .

[were] not reprimanded when its [sic] time for them to go home” (AC ¶ 60). But in assessing the

sufficiency of Williams’s pleading for purposes of Classic Security’s Rule 12(b)(6) motion, this

Court is required to strike conclusory assertions such as these, see Iqbal, 556 U.S. at 678, and to

instead assess whether the facts Williams has pleaded provide “at least minimal support for the

proposition that [his] employer was motivated by discriminatory intent,” Littlejohn, 795 F.3d at

311.

       Having carefully reviewed Williams’s pleading and supporting briefing for such

supporting facts, the Court finds none. Williams does not, for example, allege that his employers




                                                  8
         Case 1:18-cv-01691-JPO Document 42 Filed 09/19/19 Page 9 of 15



ever expressed any racial animus in their comments or statements to him, cf. Martin, 2018 WL

6510805, at *8–11 (dismissing Title VII claim where plaintiff had alleged racist statements by

his employers because they were mere “stray comments”), nor does Williams provide any factual

details regarding his allegation that other similarly situated employees of different races were

treated differently than he was, cf. Hernandez v. City of New York, No. 11 Civ. 3521, 2013 WL

593450, at *5 (E.D.N.Y. Feb. 13, 2013) (dismissing Section 1981 claim because “Plaintiff has

alleged . . . that the Defendants treated similarly-situated non-Hispanic individuals more

favorably than they treated Plaintiff” but “Plaintiff provides examples with little details about . . .

the comparators”). As these and other cases show, see also, e.g., Khanna, 2019 WL 1428435, at

*4, courts in this Circuit will dismiss race-based employment discrimination suits at the Rule

12(b)(6) stage even where a plaintiff pleads some facts relevant to showing discriminatory intent

if those facts are too attenuated from the alleged adverse employment action. The key question

is whether the plaintiff pleads facts sufficient to render plausible the minimal “motivating factor”

inference needed to survive a Rule 12(b)(6) motion. Here, Williams pleads no facts at all in

support of such an inference, and dismissal is thus warranted. This conclusion is particularly

justified given that the only specific cause for his termination Williams has expressly alleged

with supporting facts is his leaving one of his shifts early and without permission when he was

still a relatively new employee. (AC at 3 ¶ 6 & ¶¶ 54, 62.)

       In sum, Williams needs to allege facts that would permit the inference that racial

discrimination motivated or contributed to his firing in order to survive a Rule 12(b)(6) motion to

dismiss. Williams’s failure to allege any such facts warrants the dismissal of his Title VII and

Section 1981 race-based termination claims.




                                                  9
        Case 1:18-cv-01691-JPO Document 42 Filed 09/19/19 Page 10 of 15



               2.      Age Discrimination

       Under the ADEA, it is unlawful for an employer “to discharge any individual or

otherwise discriminate against any individual with respect to his compensation, terms,

conditions, or privileges of employment, because of such individual’s age.” 29 U.S.C.

§ 623(a)(1). The statute protects those who are more than 40 years old. Id. § 631(a). For his

ADEA claim to survive Classic Security’s Rule 12(b)(6) motion, Williams must have plausibly

alleged that adverse action was taken against him by his employer, and that his age was the

“but-for” cause of the adverse action. Marcus v. Leviton Mfg. Co., Inc., 661 F. App’x 29, 32 (2d

Cir. 2016) (summary order).

       Williams’s ADEA claim fails for the same reason his race-based termination claims fail:

Williams pleads no facts to support the inference that his age in any way contributed to, let alone

constituted a “but for” cause of, his termination. Williams’s conclusory allegation that “other

similarly [situated] employees . . . under the age of 40 are not reprimanded when its [sic] time for

them to go home” (AC ¶ 60) is insufficient to satisfy his burden, at least absent additional facts

regarding “dates, ages, or reasons with respect to the termination [or reprimanding] of other

employees,” Marcus, 661 F. App’x at 32. Williams’s “skeletal pleading provides no more than

‘naked assertions devoid of further factual enhancement’ and does not allow the court to ‘draw

the reasonable inference that the defendant is liable for the misconduct alleged.’” Id. (quoting

Iqbal, 556 U.S. at 678).

       In his brief in opposition to Classic Security’s motion, Williams asserts that “he was

replaced by a younger person” upon his termination. (Dkt. No. 38 at 6.) This fact is properly

considered by the Court in connection with Classic Security’ motion by virtue of Williams’s pro

se status. See Wagnoon, 2003 WL 22384770, at *1. Even doing so, however, does not save

Williams’s ADEA claims, because, “[w]ithout more, the mere fact that an older employee was


                                                 10
        Case 1:18-cv-01691-JPO Document 42 Filed 09/19/19 Page 11 of 15



replaced by a younger one does not plausibly indicate discriminatory motive.” Marcus, 661 F.

App’x at 32. This is because “[a] plaintiff relying on disparate treatment evidence must show

she was similarly situated in all material respects to the individuals with whom she seeks to

compare herself,” Johnson, 638 F. App’x at 70 (alteration in original) (quoting Mandell v. Cty. of

Suffolk, 316 F.3d 368, 379 (2d Cir. 2003)), but Williams’s amended complaint does not describe

the age or qualifications of his alleged replacement, nor does it provide any other “facts that

would create a plausible inference of [age] discrimination,” id. at 71. Again, to survive Classic

Security’s motion, Williams must plead facts showing that his age, rather than, say, his decision

to leave his shift early and without relief, caused his termination. As Williams has not pleaded

any such facts, his ADEA claim is dismissed.

               3.      Retaliation

       “Retaliation claims under Title VII and [Section] 1981 are both analyzed pursuant to Title

VII principles and the McDonnell Douglas burden-shifting evidentiary framework.” Littlejohn,

795 F.3d at 315 (footnote omitted). ADEA retaliation claims are also governed by the

McDonnell Douglas framework. Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 110 (2d Cir.

2010). “[F]or a retaliation claim to survive a . . . motion to dismiss, the plaintiff must plausibly

allege that: (1) defendants discriminated—or took an adverse employment action—against him,

(2) because he has opposed any unlawful employment practice.” Duplan v. City of New York,

888 F.3d 612, 625 (2d Cir. 2018) (alteration in original) (quoting Vega, 801 F.3d at 90). With

respect to the causation element, the Second Circuit has required that a “plaintiff must plausibly

allege that the retaliation was a ‘but-for’ cause of the employer’s adverse action. . . . ‘But-for’

causation does not, however, require proof that retaliation was the only cause of the employer’s

action, but only that the adverse action would not have occurred in the absence of the retaliatory

motive.” Id. (omission in original) (quoting Vega, 801 F.3d at 90–91). “Causation may be


                                                 11
        Case 1:18-cv-01691-JPO Document 42 Filed 09/19/19 Page 12 of 15



shown by direct evidence of retaliatory animus or inferred through temporal proximity to the

protected activity.” Id.

       Williams’s retaliation claims fail because Williams has failed to adequately plead that he

engaged in a protected activity and that this protected activity was a “but-for” cause of his

termination. To have engaged in a protected activity under Title VII, Williams must have had a

“good faith, reasonable belief that []he was opposing an employment practice made unlawful by

Title VII.” Khanna, 2019 WL 1428435, at *5 (quoting McMenemy v. City of Rochester, 241

F.3d 279, 286 (2d Cir. 2001)). Williams does not allege that he ever took action in opposition to

the race-based or age-based discriminatory conduct alleged in his complaint. Thus, the facts that

Williams does allege provide no basis for inferring that Williams was “opposing” a Title VII or

ADEA violation as of the time of his termination. Moreover, the absence of any factual

allegations supporting Williams’s characterizations of Defendants’ conduct as discriminatory

defeats the plausibility of the notion that Williams’s opposition to that conduct would have been

reasonable. See Galdieri-Ambrosini v. Nat’l Realty & Dev. Corp., 136 F.3d 276, 292 (2d Cir.

1998) (affirming dismissal of Title VII retaliation claim because “there was no basis for a

rational finding that [plaintiff’s] belief that she was being discriminated against because she was

a woman—even if genuine—was reasonable”). To the contrary, the only rational conclusion to

be drawn from the facts in the Amended Complaint with respect to the cause of Williams’s

termination is the same conclusion Williams himself alleges in his Amended Complaint: that he

was terminated “because [he] was simply a new employee in comparison to the decision[]makers

involved” (AC at 2 ¶ 6), a new employee who had left a shift as a security guard without either

relief or permission (See AC ¶¶ 54–56). Because Williams has not plausibly alleged that his




                                                 12
        Case 1:18-cv-01691-JPO Document 42 Filed 09/19/19 Page 13 of 15



having engaged in a protected activity was a “but-for” cause of his termination, he fails to state a

federal retaliation claim.

       Finally, the Court briefly addresses Williams’s allegations that his complaints to Jerimiah

regarding Defendants’ failure to remit his weekly paycheck in a timely manner were protected

activities related to Defendants’ violations of the New York Labor Law. (AC ¶¶ 35, 37, 39.)

“[B]ecause [Williams’s] factual allegations suggest[] claims under the” New York Labor Law

Section 215, this Court will “construe [his] complaint as asserting claims under [that] law[], even

if []he failed to” expressly plead such a claim. McLeod v. Jewish Guild for the Blind, 864 F.3d

154, 157 (2d Cir. 2017). The Court addresses its disposition of this claim below. See infra

Section III.B.

                 4.    Hostile Work Environment

       “To establish a hostile work environment under Title VII [or Section] 1981[,] . . . a

plaintiff must show that ‘the workplace is permeated with discriminatory intimidation, ridicule,

and insult that is sufficiently severe or pervasive to alter the conditions of the victim’s

employment and create an abusive working environment.’” Littlejohn, 795 F.3d at 320–21

(quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993). Hostile work environment claims

brought under the ADEA are subject to the same standard. See Davis-Garett v. Urban Outfitters,

Inc., 921 F.3d 30, 41 (2d Cir. 2019). Although Williams does not expressly plead a hostile work

environment claim, the Court construes his pro se pleading to have asserted such a cause of

action for purposes of assessing Classic Security’s motion to dismiss.

       As with his age and race-based discrimination claims, Williams has failed to allege facts

sufficient to support a hostile work environment claim. As indicated, Williams has not alleged

any discriminatory conduct on the part of Defendants, let alone severe or pervasive conduct.

Williams makes no mention of discriminatory comments or conduct directed at him due to his


                                                  13
        Case 1:18-cv-01691-JPO Document 42 Filed 09/19/19 Page 14 of 15



race or age. He makes no claims of abuse, and any incidents of hostility occurred in

circumstances involving workplace misconduct and in no way concerned Williams’s age and

race. The Amended Complaint fails to point to threatening or humiliating conduct motivated by

Williams’s status as an African American man over the age of 40. Thus, he has failed to state a

hostile work environment claim.

       B.      State and City Law Claims

       Because all of Williams’s federal claims have been dismissed, this Court must determine

whether to exercise supplemental jurisdiction over any remaining city- and state-law claims,

including those NYSHRL and NYCHRL claims Williams has expressly alleged (see AC ¶¶ 113–

20) and the New York Labor Law claim his complaint may be fairly construed to have alleged,

see supra Section III.A.3. When a district court has original jurisdiction over certain claims in

an action, and additional claims “form part of the same case or controversy,” the court has

supplemental jurisdiction over the additional claims. 28 U.S.C. § 1367(a). However, a court

“may decline to exercise supplemental jurisdiction over” the additional claims on various

grounds, including that “the district court has dismissed all claims over which it has original

jurisdiction.” Id. § 1367(c)(3); see also Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7

(1988) (“[I]n the usual case in which all federal-law claims are eliminated before trial, the

balance of factors to be considered under the pendent jurisdiction doctrine—judicial economy,

convenience, fairness, and comity—will point toward declining to exercise jurisdiction over the

remaining state-law claims.”). Here, because all of Williams’s federal claims have been

dismissed at an early stage of this litigation, the Court declines in its discretion to exercise




                                                  14
           Case 1:18-cv-01691-JPO Document 42 Filed 09/19/19 Page 15 of 15



supplemental jurisdiction over his remaining city- and state-law claims. Accordingly, all of

Williams’s remaining claims are dismissed. 3

IV.    Conclusion

       For the foregoing reasons, Defendant Classic Security’s motion to dismiss is GRANTED,

and Plaintiff’s Amended Complaint is DISMISSED.

       Plaintiff is granted leave to replead, provided that he can do so in a manner consistent

with this opinion. Any amended complaint shall be filed on or before October 18, 2019. If

Plaintiff decides not to replead but wishes to file an appeal from this opinion and order, he shall

file a letter to that effect no later than October 18, 2019, in which event the Court will enter final

judgment.

       The Clerk of Court is directed to close the motions at Docket Number 26.

       SO ORDERED.

Dated: September 18, 2019
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge



COPY MAILED TO PRO SE PARTY BY CHAMBERS




       3
         With respect to the New York Labor Law Section 215 retaliation claim not expressly
pleaded by Williams, see supra Section III.A.3, the Court is mindful that while “a district court
may decline to exercise supplemental jurisdiction over state and local law claims” in
circumstances such as this, the recognition of Williams’s pleading of this New York Labor Law
claim remains important, because a “district court’s recognition that a complaint asserts state and
local law claims can affect a pro se litigant’s rights because doing so preserves the timeliness of
such claims and permits those claims to be later brought in state court.” McLeod, 864 F.3d at
158 n.6 (citation omitted).


                                                  15
